Title: From George Washington to Major Benjamin Tallmadge, 7 September 1779
From: Washington, George
To: Tallmadge, Benjamin


        
          Dear Sir
          Head Quarters West Point 7th Sepr 1779.
        
        I have recd yours of the 4th inclosing C—— letter No. 22. and also that of the 5th. You may detain Brown in his present employ, and I will inform General Parsons that it is by my order. I have not heard that the enemy have any parties upon Long Island cutting Wood for the Garrisons of New York and Rhode Island. I think they were busy at that work, at this time last year. Be pleased to direct your emissaries to make enquiries into this matter, and whether they are collecting any considerable quantity of Forage for a Winter Stock. I am Dear Sir Your most obt Servt
        
          Go: Washington
        
        
          P.S. Much may be deduced from the preparations which the Enemy are making in the Article of Cloathing. If light—it designates a southern or West India expedition. If, on the contrary warm and heavy—it indicates a Winter Campaign, or at least that they mean to remain in their quarters—Desire C——, if you have an opportunity to pay particular attention to these matters and give information.
        
      